347 S.W.3d 174 (2011)
STATE of Missouri, Respondent,
v.
Kelly KING, Appellant.
No. ED 95306.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
*175 Matthew M. Ward, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Kelly L. King (Defendant) appeals the judgment of conviction entered after a jury found him guilty of felony resisting arrest. Defendant contends the trial court erred in overruling his motion for judgment of acquittal because there was insufficient evidence from which a juror could find beyond a reasonable doubt that the trooper was arresting Defendant for committing the felony of second degree domestic assault in that the trooper had no reasonable basis for believing that Defendant had committed that offense.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).